Per Curiam.
The appellant, who was the plaintiff below, brought an action against Scott, to recover the possession of the south half of lot No. 4, in the town of Connersville. '
The defendant’s answer contains two paragraphs; the first is a general denial, and the second a special defense. To the latter there was a reply.
The issues were submitted to the Court, who found for the defendant,- and haying refused a new trial, rendered judgment, &c.
The errors are thus assigned—
1. The decision and judgment of the Court is not sustained by the evidence. '
2. That .the judgment of the Court is contrary to law.
3. There is error of law occurring at the trial, and excepted to by the party making the application.
The second and third assignments are too general, and cannot, therefore, be noticed. The statute requires a specific assignment of all errors relied on to be made. 2 R. S. p. 161, § 568.
This case, however, turns upon the weight of evidence. It is all upon the record. We have examined the evidence carefully, and are decidedly of opinion that it fully sustains the finding of the Court.
The judgment is affirmed with costs.